In re Cheatham, Willie; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “C”, No. 329-527.
Denied. Relator should follow the directive of the Fourth Circuit Court of Appeal and petition the appropriate custodian of the records sought by utilizing the procedures set forth in the Public Records Law. See, La.R.S. 44:1, et seq. Relator should follow the procedures set forth in La.R.S. 44:35 in the event that a request to the records’ custodian is denied or is not answered timely.